— Judgment of the Supreme Court, Kings County, entered May 5,1966 in favor of plaintiff upon a jury verdict, reversed, on the law and the facts, with costs to plaintiff, and new trial granted only on the issue of damages. On the uncontradicted proof in the record, we are of the opinion that the amount of the verdict was clearly inadequate (cf. Jensen v. Casale, 22 A D 2d 994). In view of that conclusion, we do not reach the other contentions advanced by plaintiff. ' Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuseello, JJ., concur.